DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 06-337578 A) in view of Lee et al. (US 8,290,410).

Regarding claims 1 and 13, Okano discloses a development unit (element 5, Fig. 7) comprising: a developer carrier (element 6, Fig. 1) configured to carry developer on a surface thereof; a layer regulation member (element 8, Fig. 1) being elongate in a direction and provided facing the developer carrier; and a frame (see Fig. 7) supporting the developer carrier and the layer regulation member, wherein the layer regulation member comprises a blade (element 81, Fig. 1) that contacts the developer carrier and a support member (element 82, Fig. 1) attached to the frame and supporting the blade, wherein the support member includes a support edge portion (see Fig. 2) that serves as a fulcrum point for flexion of the blade, and a free end of the blade is in direct contact with the developer carrier, a free length of the blade is defined as a length in a direction orthogonal to a longitudinal direction of the blade from the support edge portion to the free end of the blade, the free length of the blade at a longitudinal end portion of the blade is shorter than the free length of the blade at a longitudinal center portion of the blade (see Abstract).

    PNG
    media_image1.png
    500
    812
    media_image1.png
    Greyscale

Although Okano does not appear to disclose the blade being made of metal, Lee et al. shows that this feature is well known in the art. Lee et al. discloses a development unit comprising a metal blade (element 170, Fig. 5) and a support member (element 160, Fig. 5), wherein the support member is made of metal, and the blade and the support member are fixed by welding (see col. 8, lines 41-67). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal blade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. By utilizing a metal blade durability and useful life of the layer regulation member is improved.
Regarding claim 2, Okano discloses a development unit, wherein the support edge portion of the support member includes a first support edge portion (see annotated Fig. 2 above) that serves as a fulcrum point for flexion of the blade at the longitudinal center portion and a second support edge portion (see annotated Fig. 2 above) that serves as a fulcrum point for flexion of the blade at the longitudinal end portion, and the second support edge portion extends toward the developer carrier further than the first support edge portion (see Fig. 2).
Regarding claim 3, Okano discloses a development unit, wherein the support edge portion of the support member includes an inclined edge portion (see annotated Fig. 2 above) that is inclined with respect to the longitudinal direction, between the first support edge portion and the second support edge portion (see Fig. 2).
Regarding claim 14, although Okano does not appear to disclose the blade including an extended portion extending outwardly in the longitudinal direction further than a portion of the blade that contacts the developer carrier, Lee et al. shows that this feature is well known in the art. Lee et al. discloses a development unit (element 100, Fig. 5), wherein the blade (element 71, Fig. 6B) includes an extended portion extending outwardly in the longitudinal direction further than a portion of the blade that contacts the developer carrier, and a sealing member (element 114, Fig. 7B) is disposed at the extended portion of the blade (see Fig. 7B). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, enhanced or improved regulation performance.
Regarding claim 15, Okano discloses an image formation unit (element 1, Fig. 7) comprising: the development unit; and an image carrier (element 2, Fig. 7) configured to carry a latent image, which is to be developed with the developer supplied by the development unit, so as to form a developer image.
Regarding claim 16, Okano discloses an image formation apparatus (see Fig. 7) comprising: the image formation unit; a transfer unit (element 10, Fig. 7) configured to transfer the developer image formed by the image formation unit to a medium; and a fixation unit (element 14, Fig. 7) configured to fix the developer image to the medium.

Claims 1-3, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (US 8,995,891) in view of Yokoi et al. (US 9,427,825).

Regarding claims 1 and 13, Okano discloses a development unit (element 7, Fig. 1) comprising: a developer carrier (element 11, Fig. 1) configured to carry developer on a surface thereof; a layer regulation member (element 17, Fig. 5B) being elongate in a direction and provided facing the developer carrier; and a frame (element 27, Fig. 2) supporting the developer carrier and the layer regulation member, wherein the layer regulation member comprises a metal blade (element 90, Fig. 5B) that contacts the developer carrier and a support member (elements 91, 92, Fig. 6) attached to the frame and supporting the blade, wherein the support member includes a support edge portion (see Fig. 5C) that serves as a fulcrum point for flexion of the blade, wherein a free length of the blade is defined as a length in a direction orthogonal to a longitudinal direction of the blade from the support edge portion to the free end of the blade, the free length of the blade at a longitudinal end portion of the blade is shorter than the free length of the blade at a longitudinal center portion of the blade (see Fig. 5C).

    PNG
    media_image2.png
    635
    731
    media_image2.png
    Greyscale

Even assuming arguendo, without conceding, that Itabashi does not disclose the free end of the blade being in direct contact with the developer carrier, Yokoi et al. shows that this feature is well known in the art. Yokoi et al. discloses a development unit (element 1, Fig. 2) comprising a metal blade (element 41A, Fig. 8), wherein the free end of the blade is in direct contact with the developer carrier (element 2, Fig. 2) (see col. 9, lines 51-62); and a support member (element 42, Fig. 8), wherein the support member is made of metal, and the blade and the support member are fixed by welding. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved useful life of the layer regulation member.
Regarding claim 2, Itabashi discloses a development unit, wherein the support edge of the support member includes a first support edge portion (see annotated Fig. 5C above) that serves as a fulcrum point for flexion of the blade at the longitudinal center portion and a second support edge portion (see annotated Fig. 5C above) that serves as a fulcrum point for flexion of the blade at the longitudinal end portion, and the second support edge portion extends toward the developer carrier further than the first support edge portion (see Fig. 5C).
Regarding claim 3, Itabashi discloses a development unit, wherein the support edge of the support member includes an inclined edge portion (see annotated Fig. 5C above) that is inclined with respect to the longitudinal direction, between the first support edge portion and the second support edge portion (see Fig. 5C).
Regarding claim 15, Itabashi disclose an image formation unit (element 5, Fig. 1) comprising: the development unit; and an image carrier (element 8, Fig. 1) configured to carry a latent image, which is to be developed with the developer supplied by the development unit, so as to form the developer image.
Regarding claim 16, Itabashi discloses an image formation apparatus (element 1, Fig. 1) comprising: the image formation unit; a transfer unit (elements 19, 20, Fig. 1) configured to transfer the developer image formed by the image formation unit to a medium; and a fixation unit (elements 21, 22, Fig. 1) configured to fix the developer image to the medium.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 06-337578 A) in view of Lee et al. (US 8,290,410) as applied to claims 1-3 and 13-16 above, and further in view of Okuyama et al. (JP 2008-089656 A).

Regarding claim 6, even assuming arguendo, without conceding, that Okano does not disclose a length of a portion of the blade that contacts the developer carrier in the longitudinal direction being shorter than a length of the surface of the developer carrier in the longitudinal direction, Okuyama et al. shows that this feature is well known in the art. Okuyama et al. discloses a development unit (element 20, Fig. 3), wherein a length (L2, Fig. 4) of a portion of the blade (element 28, Fig. 4) that contacts the developer carrier (element 25, Fig. 4) in the longitudinal direction is shorter than a length (L1, Fig. 4) of the surface of the developer carrier in the longitudinal direction (see Fig. 4 and Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, preventing developer from spilling out from the end portion.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (US 8,995,891) in view of Yokoi et al. (US 9,427,825) as applied to claims 1-3, 13, 15, and 16 above, and further in view of Hiramoto et al. (JP 2008-089656 A).

Regarding claim 6, even assuming arguendo, without conceding, that Itabashi does not disclose a length of a portion of the blade that contacts the developer carrier in the longitudinal direction being shorter than a length of the surface of the developer carrier in the longitudinal direction, Hiramoto et al. shows that this feature is well known in the art. Hiramoto et al. discloses a development unit (element 20, Fig. 3), wherein a length (L2, Fig. 4) of a portion of the blade (element 28, Fig. 4) that contacts the developer carrier (element 25, Fig. 4) in the longitudinal direction is shorter than a length (L1, Fig. 4) of the surface of the developer carrier in the longitudinal direction (see Fig. 4 and Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, preventing developer from spilling out from the end portion.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
10/31/2022